                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9          UNITED STATES OF AMERICA,                         CASE NO. CR17-0207-JCC
10
                                   Plaintiff,                 ORDER
11
                     v.
12
            EDMUND SMITH,
13
                                   Defendant.
14

15          This matter comes before the Court on the Government’s motion for entry of a final order

16 of forfeiture (Dkt. No. 62). The following property was seized from Defendant in or about June

17 2017:

18          1. One Lenovo Thinkcentre desktop computer;

19          2. One HP rp5700 desktop computer;

20          3. One My Passport Ultra external HDD;

21          4. One Grey PNY 32 GB thumb drive;

22          5. One Black PNY 32 GB thumb drive; and

23          6. Any and all images of child pornography, in whatever form and however stored.

24          The Court, having reviewed the record in this matter, FINDS:
25          •        In the plea agreement entered on January 25, 2018, the Defendant agreed to
26 forfeit his interest in the above-identified property pursuant to 18 U.S.C. § 2253. (Dkt. No. 32);


     ORDER
     CR17-0207-JCC
     PAGE - 1
 1          •        On May 7, 2018, the Court entered a Preliminary Order of Forfeiture finding the

 2 above-identified property forfeitable pursuant to 18 U.S.C. § 2253 and forfeiting the Defendant’s

 3 right, title, and interest in it. (Dkt. No. 54);

 4          •        Thereafter, the United States published notice of the forfeiture as required by

 5 21 U.S.C. § 853(n)(1) and Federal Rule of Criminal Procedure 32.2(b)(6)(C). (Dkt. No. 61); and,

 6          •        The time for filing third-party petitions has expired, and none were filed.

 7          THEREFORE, THE COURT ORDERS:

 8          1)       No right, title, or interest in the above-listed property exists in any party other
 9 than the United States;

10          2)       The above-listed property is fully and finally condemned and forfeited, in its
11 entirety, to the United States; and,

12          3)       The United States Department of Homeland Security, and/or its representatives,
13 are authorized to dispose of the above-listed property as permitted by law.

14          DATED this 19th day of June 2019.
15

16

17

18

19
                                                             A
                                                             John C. Coughenour
20                                                           UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26


     ORDER
     CR17-0207-JCC
     PAGE - 2
